Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,10-12,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonobe (USPN 20130254589A1).
As per claims 1,19, Sonobe discloses a method, comprising: from a set of drives of a storage system, creating a drive subset of (D+P) plus spare sequentially indexed drives for implementation of protection groups that have D data members and P parity members, each of the drives having (D+P) sequentially indexed splits (Figure 5A, paragraphs 0085-0088,0092 – these paragraphs show a RAID4 with data disks 132-133 and a parity disk 131 and a spare disk 134 with the data and parity organized in stripes); and creating a group of spare splits that exhibit split index and drive index adjacency by relocating selected protection group members to the spare drive such that no split index and no drive contain multiple spare splits (Figure 5B, paragraphs 0089,0093,0094 – spare disk 134 used to reconstruct data/parity from failed disks).

As per claims 2, Sonobe discloses comprising creating each of the protection groups using a single split index (paragraph 0092 – protection groups are the stripes of data and parity on each of the disks).
	
As per claims 3, Sonobe discloses adding a new drive to the drive subset and relocating selected protection group members characterized by split index and drive index adjacency to splits of the new drive (paragraph 0125 – new disk to replace failed disk and paragraphs 0089,0093,0094 – spare disks are used to reconstruct data/parity from failed disks).

As per claim 10, Sonobe discloses an apparatus, comprising: a plurality of non-volatile drives (paragraph 0048 – disk unit also be referred to as an HDD (hard disk drive) and paragraph 0071 – shows the disk units of 131-134); a plurality of interconnected compute nodes that manage access to the drives (paragraph 0050 – server 200 accesses user data stored in the storage system and paragraph 0052 – management terminal unit manages the storage system); and a drive manager (paragraph 0047 – controller 110 is a RAID controller for forming the RAID) configured to create a drive subset of (D+P) plus spare sequentially indexed drives for implementation of protection groups that have D data members and P parity members, each of the drives having (D+P) sequentially indexed splits (Figure 5A, paragraphs 0085-0088,0092 – these paragraphs show a RAID4 with data disks 132-133 and a parity disk 131 and a spare disk 134 with the data and parity organized in stripes); and creating a group of spare splits that exhibit split index and drive index adjacency by relocating selected protection group members to the spare drive such that no split index and no drive contain multiple spare splits (Figure 5B, paragraphs 0089,0093,0094 – spare disk 134 used to reconstruct data/parity from failed disks).

As per claim 11, Sonobe discloses wherein the drive manager is configured to create each of the protection groups using a single split index (paragraph 0092 – protection groups are the stripes of data and parity on each of the disks).  

As per claim 12, Sonobe discloses wherein a new drive is added to the drive subset and the drive manager is configured to relocate selected protection group members characterized by split index and drive index adjacency to splits of the new drive (paragraph 0125 – new disk to replace failed disk and paragraphs 0089,0093,0094 – spare disks are used to reconstruct data/parity from failed disks).

Claim Objections
Claims 4-9,13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Sonobe fails to disclose reasons for combining the reference with other references for the limitations disclosed in claims 4-9,13-18.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘drive manager’ in claims 10,11,12,13,14,15,16,17,18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. Concerning Applicant’s arguments on page 8, stating, “Figures 4A and 4B of the present disclosure illustrate redistribution of protection group members to an empty drive D6 to create a group of distributed spare splits X that exhibit split index and drive index adjacency such that no split index and no drive contain multiple spare splits. Unlike the presently described example, Sonobe never distributes the spare capacity of disk 4 across disks 1-3. The examiner appears to have mistaken the restoration operation described by Sonobe, in which parity and data are used to recreate other data, for creation of distributed spare capacity via movement of protection group members. The rejections should be withdrawn because the spare capacity of Sonobe's spare disk 4 is not distributed to disks 1-3 in the manner recited in the pending claims.”, claims 1,10,19 do not state that the spare capacity is distributed across the multiple disks. Only the spare disk is noted for storing spare capacity in the manner disclosed in Figures 4A,4B. Concerning Applicant’s arguments regarding claims 3 and 12, even if a reconstruction has to occur for data stored on a failed disk, the data is still relocated because it was data stored on that failed disk. If the adding of the new drive is not due to a failed disk then the language in the limitation needs to be changed. Concerning the 112(f), ‘drive manager’ is not specifically indicated within the specification as just being software/code. Therefore, if ‘drive manager’ is supposed to be just software, please amend accordingly.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113